Name: Council Regulation (EEC) No 1470/86 of 13 May 1986 fixing the guide prices for wine for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133 /29 COUNCIL REGULATION (EEC) No 1470/86 of 13 May 1986 fixing the guide prices for wine for the 1986/87 marketing year Whereas the level of prices in Spain differs from that of the common prices ; whereas the price applicable there until the first move towards price alignment was fixed in accordance with Article 122 of the Act of Accession by Regulation (EEC) No 462/86 (6); whereas , pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish prices should be aligned with the common prices at the beginning of each marketing year ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Regulation (EEC) No 340/79 (7), HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 wine-growing year, the guide prices for table wines shall be : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Parlia ­ ment (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas , when the guide prices for the various types of table wine are fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agri ­ cultural community and to ensure that supplies are avail ­ able and reach consumers at reasonable prices ; Whereas , in order to attain these objectives , it is essential not to increase the present gap between production and demand ; whereas , accordingly, the guide prices for the 1986/ 87 marketing year should be fixed at the same level as in 1985/ 86 ; Type of wine Guide price in the Community of Ten Guide price in Spain R I 3,42 ECU/% vol/hl 2,11 ECU/% vol/hl R II 3,42 ECU/% vol/hl 2,11 ECU/% vol/hl R III 53,30 ECU/hl 32,88 ECU/hl A I 3,17 ECU/% vol/hl 1,95 ECU/% vol/hl A II 71,02 ECU/hl 43,74 ECU/hl A III 81,11 ECU/hl 49,96 ECU/hl Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 54, 5 . 3 . 1979 , p. 1 . O OJ No L 367 , 31 . 12 . 1985 , p. 39 . O OJ No L 85 , 14 . 4 . 1986, p. 29 . ( 4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( s) OJ No C 118 , 20 . 5 . 1986, p. 1 . (6) OJ No L 53 , 1 . 3 . 1986 , p . 17 . O OJ No L 54, 5 . 3 . 1979 , p . 60 .